DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application No. 16/768,435 filed 05/29/2020, which claims priority from PCT/EP2018/084905 filed 12/14/2018, Foreign Application No. 17210391.3 filed 12/22/2017. Claims 20-39 are pending and have been considered as below.

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 has extra space with “:” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 20, 22, and 24-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US Pub. 2016/0037573 A1, hereinafter “Ko”).

Claim 20: Ko teaches An apparatus (“Ko”, [0137], Fig. 9, smart glasses 110) comprising: 
at least one processor (“Ko”, [0137], Fig. 9, processor 114); and 
at least one memory including computer program code the at least one memory and the computer program code configured to (“Ko”, [0007], the glasses include a memory; [0138], the processor 114 may store information), with the at least one processor, cause the apparatus at least to perform: 
identifying a target object, from a plurality of objects, which is within a field of view of a first user based on a determined location and orientation of the first user relative to respective predefined locations of at least some of the plurality of objects (“Ko”, [0076], Fig. 1, nearby electronic devices 210-230; [0139], determines the identified electronic device based on determines the eyes of a user a not moved for a designated period of time and detects boundaries of objects); and 
generating a command signal configured to trigger a corresponding action associated with the target object (“Ko”, [0141], the processor 114 pairs with the identified electronic device and controls the electronic device based on an input from the user).Claim 22: Ko teaches the apparatus of claim 20, wherein the determined orientation comprises one or more of the first user's head, body and eyes (“Ko”, [0134]-[0135], Fig. 8, the smart glasses includes an eye-tracking camera 113 tracks eyes of a user and determines a direction view by a user).Claim 24: Ko teaches the apparatus of claim 20, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: generating the command signal automatically on identification of the target object or in response to a user input received from the first user (“Ko”, [0141], [0142], the processor 114 pairs with the identified electronic device and controls the electronic device based on an input from the user).Claim 25: Ko teaches the apparatus of claim 24, wherein the user input is a touch input, a gesture input or a voice input received from the first user (“Ko”, [0143], [0144], e.g., receive a voice of a user or a gesture of the user).Claim 26: Ko teaches the apparatus of claim 20, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: accessing a list of actions for one or more of the plurality of objects that can be triggered by the apparatus in response to the corresponding command signals (“Ko”, [0145], [0146], e.g., provide action 1400).Claim 27: Ko teaches the apparatus of claim 20, wherein the generated command signal is configured to cause the target object to allow one or more further users to interact with the target object according to respective permissions allocated to the one (“Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission); [0368], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).Claim 28: Ko teaches the apparatus of claim 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: allocating the respective permissions to the one or more further users based on at least one of their proximity to the first user, their location and orientation relative to the location of the target object, and their relationship with the first user (“Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission); [0368], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).Claim 29: Ko teaches the apparatus of claim 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: identifying the one or more further users based on at least one of location data and a user input associated with each of the further users, and storing the identities of the one or more further users together with their respective permissions and/or interactions with the target object (“Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission); [0368], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).Claim 30: Ko teaches the apparatus of claim 29, wherein the at least one memory and (“Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission); [0368], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).Claim 31: Ko teaches the apparatus of claim 20, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: receiving the respective predefined locations of the one or more of the plurality of objects from said one or more objects or a central device (“Ko”, [0232]).Claim 32: Ko teaches the apparatus of claim 20, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: identifying the target object, from the plurality of objects, which is within the field of view of the first user and within a field of view of a second user, based on a respective determined location and orientation of the first user and the second user relative to respective predefined locations of at least some of the plurality of objects (“Ko”, [0139], determines the identified electronic device based on determines the eyes of a user a not moved for a designated period of time and detects boundaries of objects; “Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission)).
Claim 33: Claim 33 is directed to A non-transitory computer readable medium for implementing the method steps of claim 20. Therefore, claim 33 is rejected under similar rationale.
Claim 34: Claim 33 is directed to the non-transitory computer readable medium of claim 33 for implementing the method steps of claim 32. Therefore, claim 34 is rejected under similar rationale.
Claim 35: Claim 35 is directed to the non-transitory computer readable medium of claim 33 for implementing the method steps of claim 27. Therefore, claim 35 is rejected under similar rationale.
Claim 36: Claim 36 is directed to the non-transitory computer readable medium of claim 35 for implementing the method steps of claim 28. Therefore, claim 36 is rejected under similar rationale.

Claim 37: Claim 37 is directed to the non-transitory computer readable medium of claim 35 for implementing the method steps of claim 29. Therefore, claim 37 is rejected under similar rationale.
Claim 38: Ko teaches a system comprising: 
a first apparatus configured to transmit a request to a second apparatus, remote from the first apparatus (“Ko”, Fig. 1, [0076], a request in which a mobile device (second apparatus) pairs with an electronic device (first apparatus); 
in response to receiving the request, the second apparatus configured to: identify a target object, from a plurality of objects, which is within a field of view of a first user based on a determined location and orientation of the first user relative to respective predefined locations of at least some of the plurality of objects (“Ko”, Fig. 1, [0076], [0077], in response to receiving the paring request, the mobile device identifies an electronic device (target object); [0139], determines the identified electronic device based on determines the eyes of a user a not moved for a designated period of time and detects boundaries of objects);  and 
generate a first command signal configured to trigger a corresponding action associated with the target object; or transmit a message comprising the identity of the identified target object to one or more of the first apparatus and a further apparatus (“Ko”, [0141], the processor 114 pairs with the identified electronic device and controls the electronic device based on an input from the user; [0145], [0146], e.g., provide message 1400); 
in response to receiving the identity of the identified target object, the first apparatus and/or the further apparatus respectively further configured to generate a second command signal configured to trigger a corresponding action associated with the target object (“Ko”, [0145], [0146], Fig. 10, e.g., provide message 1400 for confirmation).Claim 39: Ko teaches the system of claim 38, wherein the second apparatus is further configured to: identify the target object, from the plurality of objects, which is within the field of view of the first user and within a field of view of a second user, based on a respective determined location and orientation of the first user and the second user relative to respective predefined locations of at least some of the plurality of objects (“Ko”, Fig. 1, [0076], [0077], the mobile device identifies plurality electronic devices 210-230 (objects); [0139], determines the identified electronic device based on determines the eyes of a user a not moved for a designated period of time and detects boundaries of objects).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of LEWIS et al. (US Pub 2016/0077710 A1, hereinafter “Lewis”).

Claim 21: Ko teaches the apparatus of claim 20, however Ko does not explicitly teach wherein one or more of the plurality of objects has a respective interaction zone within which the first user is able to interact with the object. 
Lewis explicitly teaches wherein one or more of the plurality of objects has a respective interaction zone within which the first user is able to interact with the object, and wherein the target object is identified based on the determined location of the first user relative to the respective interaction zones of the one or more of the plurality of objects (“Lewis”, [0003], [0017], [0039], each of several devices can have a predetermined interaction area, if the user moves in the predetermined area of a device, it is concluded that the user does not want to interact with the specific device).
Ko and Lewis are analogous art to the claimed invention because they are concerning with identifying a target object within field of view of user (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Ko and Lewis before them to include identifying a target object within field of view of user with Lewis additional includes the plurality of objects has a respective interaction zone within which the user is able to interact with the object. One would therefore be motivate to combine these teachings as in doing so for the purpose of detecting an indication that the user has stop using the device to cause the device to stop outputting the stream of media content data as suggest by Lewis [0003].
Claim 23: Ko teaches the apparatus of claim 20, however Ko does not explicitly teach the following feature taught by Lewis who teaches wherein location and orientation data of the first user are received from one or more objects external to the apparatus (“Lewis”, [0045], e.g., sound sensor system can be used in conjunction with GPS sensors on different portable devices to determine the location of the user).
Ko and Lewis are analogous art to the claimed invention because they are concerning with identifying a target object within field of view of user (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Ko and Lewis before them to include identifying a target object within field of view of user with Lewis additional includes wherein location and orientation data of the first user are received from one or more objects external to the apparatus. One would therefore be motivate to combine these teachings as in doing so for the purpose of proving enough accuracy to the sensed location of the user as suggest by Lewis [0045].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2014/0152538 (Ham) — discloses a device for interacting with a user where the user’s visual attention is on the target area.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/           Primary Examiner, Art Unit 2143